Kupferman, J. P.,
dissents in a memorandum as follows: The plaintiff-respondent law firm was superseded in a personal injury action by the law firm of the defendants-appellants. A stipulation was entered into giving the plaintiff a lien to the extent of 37Yz% of "the net attorneys fees received by way of suit, settlement or otherwise. The net attorneys fee shall be computed after deducting all legal costs, disbursements and expenses incurred in the investigation, prosecution, trial or such other preparation of this law suit as are just, necessary and reasonable.”
After a jury trial, there was a verdict in the sum of $5,000,000, which was reduced by comparative negligence to $2,700,000. On appeal, this court reduced the verdict to $3,750,000, resulting in a net verdict of $2,165,000. (See, Poulos v City of New York, 99 AD2d 709.) Two Judges, in dissent, stated (p 710) that the verdict, as reduced, was "grossly excessive.”
The net counsel fee was $716,297, which was to be divided between the plaintiff and the defendants and an attorney who referred the matter to the plaintiff.
The only issue, and the one on which summary judgment was granted to the plaintiff, was whether prior to the division of counsel fees there should be a deduction for an amount paid to appellate counsel. There is no dispute as to the amount paid to appellate counsel. Obviously, there could not be because the plaintiff, when approached to act as appellate counsel, requested a similar fee. Further, the result obtained was certainly satisfactory.
The issue is as to the allocation of the cost of appellate counsel, the plaintiff contending that it should be taken out of *558the defendant law firm’s share and the defendants contending it should be deducted prior to any division.
I would modify and remand the matter for trial as to the meaning of the stipulation.
Normally, counsel would not have been required to prosecute the appeal. (See, Matter of Wise, 172 App Div 491.) This is not the usual attorney-client relationship. The plaintiff law firm was intended to share in the net proceeds received in the suit "or otherwise.” The ultimate result came from the appellate ruling. The meaning of "legal costs” first to be deducted before computing net attorney’s fees is not clear and is not to be interpreted in favor of the plaintiff, as it might otherwise be if the plaintiff were the client. (Vitale v La Cour, 92 AD2d 892, 893.) Without competent appellate protection, there might very well not have been any legal fee to compute. If the plaintiff is right in its contention, its share of the fee would be larger than that of the defendants who actually tried the case, an inequitable result.